 In the Matter of THE TEXAS PIPELINE COMPANYandOIL WORKERSINTERNATIONALUNION, C. I. O.CaseNo. 16-R-1660.-Decided May17, 1946Messrs. Amzy B. SteedandJess E. Chandler,of Houston, Tex., andMr. StuartG.Kerschner,of Tulsa, Okla., for the Company.Mr. Lindsay P. Warren,of Fort Worth, Tex., for the Cn_on.Mr. Harvey B. Diamond,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petitionduly filed by Oil WorkersInternationalUnion,C. I. 0., hereincalled the Union, allegingthata question affecting com-merce had arisen concerning the representation of employees of TheTexas Pipe Line Company, Houston, Texas,herein calledthe Company,the NationalLabor Relations Board providedfor an appropriate hearingupon due notice before GlenL.Moller, TrialExaminer.The hearingwas held atFortWorth,Texas, onApril 23, 1946. The Company andtheUnionappeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner re-served ruling for the Board on a motionby the Companyto dismissthe proceedings,on the ground that no question concerning representa-tion has arisen because no evidence of representation among its em-ployees hadbeen submittedby the Union. The motion is herebydenied.The Trial Examiner's rulings madeat thehearing are freefrom prejudi-cial errorand are herebyaffirmed.All partieswere afforded opportunityto file briefs with the Board.68 N. L.R. B., No. 14.105 106DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in thecase,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Texas Pipe Line Company is a Texas corporation doing businessas a common carrier in the States of Texas, Oklahoma, Louisiana,Illinois, Indiana, andMonfana.The Company operates approximately6,409 miles of trunk and gathering pipe lines within said States for thegathering and transportation of crude oil.During 1945, the Companytransported at least 55,000,000 barrels of crude oil and petroleum prod-ucts,a substantial quantity of which was transported through theCompany's North Texas lines. A portion of the oil originating in theState of Texas is transported through the Company's lines to pointswithin the State of Oklahoma. The present proceedings involve onlythe North Texas Division of the Company.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IITHE ORGANIZATION INVOLVEDOilWorkers International Union is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to membershipemployeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of employees in the North TexasDivision until the Union has been certified by the Board in an appro-priate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accord with the stipulation of the parties, that all operatingand maintenance employees in the North Texas Division of the Com-pany, including district gaugers,tour engineers,and assistantmaster me-chanics,but excluding assistants to chief clerks,junior clerks, seniorclerks,stenographers,stenographer-clerks,warehousemen-clerical THE TEXAS PIPE LINE COMPANY107employees, assistant gang foremen, assistant superintendents, assistantsto superintendents, carpenter foremen, chief clerks, chief main-line en-gineers, chief tour engineers, district foremen, division engineers, gangforemen, welder foremen, master mechanics, superintendents, tankageforemen, and all or any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-ject to the limitations-and additions set forth in the Direction.The Company requests, and the Union agrees, that its employeespresently absent on military leave be afforded an opportunity to castballots by mail in any election which the Board may direct. Since thefacts in the instant case are substantially the same as those inSouth WestPennsylvania Pipe Lines,'we shall order the mail balloting of the Com-pany's employees in the armed forces who fall within the appropriateunit, subject to the limitations hereinafter mentioned.The Regional Director shall mail ballots to employees within theappropriate unit on military leave, provided one or more of the partieshereto,within seven (7) days after the receipt of the Direction ofElection, files with the Regional Director a list containing the names,most recent addresses, and work classification of such employees. TheRegionalDirector shall open and' count such ballots cast by mail byemployees on military leave,providedsuch ballots are returned to andreceived by the Regional Director within thirty (30) days from thedate they were mailed to such employees from the Regional Director.2iMatter of South WestPennsylvaniaPipe Lines,64N L R B 1384,Matter of RockfordMetal ProductsCompany, 66N. L. R. B. 538.2A free interchange between theinterested parties of informationon-the addresses and workcategories of the employees to be voted by mail will be necessary in order to avoid challengesand post-election objectionsAccordingly, the Board will make available to all interestedparties any information of this nature furnished it by any other party. In the event that thepaities should send the absentee voters information or literature bearing duectly or indirectlyon the pending election, copies of all such documents should be simultaneously filed with theRegional Office for inspection by or transmittal to the other partiesHowever, acceptance ortransmittal of such literatureby the Board'soffice is not to be construed as conferringimmunity on the filing party in the event that objections are later interposed concerning itscontentsThe usual principles will apply. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with the Texas Pipe LineCompany, Houston, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than forty-five (45) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Oil WorkersInternational Union, C. I. 0., for the purposes of collective bargaining.CHAIRMAN HERZOG took nopart in theconsiderationof the aboveDecision and Direction of Election.